DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 14–18, 20, and 21 is/are pending.
Claim(s) 1–13 and 19 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0321583 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 September 2022 was filed after the mailing date of the non-final Office Action on 10 June 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02 September 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The use of the term  TENCEL (e.g., [0016]–[0019], [0024], TABLE 1, TABLE 2, [0125]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claim(s) 14–18, 20, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a dense layer." The term "dense" is a relative term which renders the claim indefinite. The term "dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a dense layer" is indefinite.
Claim 14 recites the limitation "fibrillated tencel nanofibers." TENCEL is a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe first nanofibers and second nanofibers and, accordingly, the identification/description is indefinite.
Claim 15 recites the limitation "a high-strength micro-turbulence." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a high-strength micro-turbulence" is indefinite.
Claims 16–18 are directly dependent from claim 14 and include all the limitations of claim 14. Therefore, claims 16–18 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "fibrillated tencel nanofibers." TENCEL is a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe first nanofibers and second nanofibers and, accordingly, the identification/description is indefinite.
Claim 21 is directly dependent from claim 14 and includes all the limitations of claim 14. Therefore, claim 21 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
Claim(s) 14–18, 20, and 21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15–17 and 23–25 of copending Application No. 16/909,004, hereinafter the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14–18, 20, and 21 are obvious in view of claims 15–19 and 21–26 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 14, the reference application disclose a method of preparing a lithium ion battery separator substrate, comprising:
mixing fiber materials of a support layer and a dense layer respectively with water (CL15/L2), and
then each independently defiberizing, beating and mixing to obtain pulps (CL15/L2–3), and
then diluting the pulps with water by a flushing pump to an on-wire concentration (CL15/3–4);
feeding the diluted pulps of the support layer and the dense layer into a double-layer hydraulic inclined wire former (CL15/L5–6),
wherein the pulp of the dense layer enters the upper flow channel and the pulp of the support layer enters a lower flow channel (CL15/L6–7),
laminating the pulp in each flow channel in the same area and then making papers at the same time (CL15/L8–9), and
draining to obtain a wet paper sheet (CL15/L9),
forming the wet paper sheet for a substrate (CL15/L9–10);
drying the wet paper sheet for the substrate to obtain a dry paper sheet for the substrate by a Yankee dryer (CL15/L11–12); and
calendering the dry paper sheet for the substrate by a metal roller and a soft roller to obtain the substrate (CL15/L13–14);.
wherein, in weight percent, the support layer consists of 30–65 wt% of superfine main fibers, 30–65 wt% of thermoplastic bonded fibers and 5–30 wt% of first nanofibers; the dense layer consists of second nanofibers (CL15/L26–28);
wherein, the superfine main fibers are the superfine main fibers are stretched polyethylene terephthalate fibers (stretched PET), polyacrylonitrile fibers (PAN) and/or polyamide fibers (PA) (CL22/L1–4);
the thermoplastic bonded fibers are unstretched polyethylene terephthalate fibers (unstretched PET), PP/PE bi-component fibers or PET/co-PET bi-component fibers (CL22/L5–8);
the first nanofibers and the second nanofibers are independently fibrillated poly-p-phenylene terephthalamide (PPTA) nanofibers, fibrillated tencel nanofibers, fibrillated poly-p-phenylene benzodioxazole (PBO) nanofibers or fibrillated polyacrylonitrile (PAN) nanofibers (CL15/29–33);
wherein, the superfine main fibers have a fiber diameter of 1–3 µm (CL24/L1–2);
the superfine main fibers have a fiber length of 2–4 mm (CL24/L2);
the thermoplastic bonded fibers have a fiber diameter of 3–5 µm (CL24/L3);
the thermoplastic bonded fibers have a fiber length of 2–4 mm (CL24/L3–4);
the first nanofibers and the second nanofibers have a beating degree of 60-95 °SR (CL24/L5);
wherein, in weight percent, an amount of the support layer is in a range of 60–95 wt% based on the total basis weight of the separator substrate and an amount of the dense layer is in a range of 5–40 wt% based on the total basis weight of the separator substrate (CL15/L25–26).
The reference application recite overlapping ranges for both the fiber diameter and fiber length of the superfine main fibers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 15, the reference application discloses all claim limitations set forth above and further discloses a preparation method, further comprising:
rectification of the pulp to make the pulp appear a flow state of high-strength micro-turbulence before making papers (CL16/L2–3).
Regarding claim 16, the reference application discloses all claim limitations set forth above and further discloses a preparation method:
wherein, the solid weight percent concentrations of the pulp of the support layer and the dense layer are both 0.2 wt % before diluting with water (CL17/L1–3);
the on-wire concentration of the pulp of the support layer is 0.01-0.05 wt % (CL17/L3–4);
the on-wire concentration of the pulp of the dense layer is 0.002-0.05 wt % (CL17/L4–5); and
the flow rate of the pulp of the support layer is 160–3000 m3/h (CL17/L6);
the flow rate of the pulp of the dense layer is 40–750 m3/h (CL17/L6-7);
a drying temperature is 80–130° C (CL17/L8);
a calendering temperature is 110–220° C (CL17/L9).
Regarding claim 17, the reference application discloses all claim limitations set forth above and further discloses a method:
wherein, when the thermoplastic bonded fibers in the support layer are the unstretched PET fibers (CL22/L5–8),
a drying temperature is 120 °C (CL17/L8), and
a calendering temperature is 170-220 °C (CL17/L9).
The reference application recite overlapping ranges for both the drying temperature and the calendering temperature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 18, the reference application discloses all claim limitations set forth above and further discloses a method:
wherein, when the thermoplastic bonded fibers in the support layer are the PET/co-PET bi-component fibers or the PP/PE bi-component fibers (CL22/L5–8),
a drying temperature is 90 °C (CL17/L8); and
a calendering temperature is 110–140 °C (CL17/L9).
The reference application recite overlapping ranges for both the drying temperature and the calendering temperature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 20, the reference application discloses all claim limitations set forth above and further discloses a method:
wherein, the fibrillated poly-p-phenylene terephthalamide (PPTA) nanofibers (CL23/L1–2) have a beating degree of 60–85 °SR (CL24/L5);
the fibrillated tencel nanofibers (CL23/L2–3) have a beating degree of 70–95 °SR (CL24/L5); and
the fibrillated poly-p-phenylene benzoxadiazole (PBO) nanofibers and the fibrillated polyacrylonitrile (PAN) nanofibers (CL15/L31–32) have a beating degree of 85 °SR (CL24/L5).
The reference application recite an overlapping ranges for the beating degree. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 21, the reference application discloses all claim limitations set forth above and further discloses a method:
wherein, a thickness of the substrate is 10-25 µm (CL25/L1–2);
a basis weight of the substrate is 8–17 g/m2 (CL25/L2);
an average pore size of the substrate is less than 3 µm (CL25/L2–3); and
a maximum pore size of the substrate is less than 5 µm (CL25/L3).

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112(b) rejections and the provisional double patenting rejections have been fully considered but they are not persuasive.
Applicants argue one skilled in the art can confirm that the dense layer is more compact in structure than the support layer based on the material properties of the support layer and the dense layer (P11/¶1). Claim 14 recites inter alia "wherein, in weight percent, the support layer consists of 30-65 wt% of superfine main fibers, 30-65 wt% of thermoplastic bonded fibers and 5-30 wt% of first nanofibers; the dense layer consists of second nanofibers." Claim 14 does not recite densities, porosities, or basis weights and thicknesses of the dense layer and support layer, which could be used to indicate the dense layer is more compact in structure than the support layer. The composition of the support layer and dense layer is insufficient to indicate the dense layer is more compact in structure than the support layer. The abstract states "the substrate has a uniform and compact double-layer structure." Emphasis added. The term "uniform" appears to indicate that the compactness of both the support layer and the dense layer are the same. Therefore, one skilled in the art, based on the specification and claims, could not confirm that the dense layer is more compact in structure than the support layer based on the material properties of the support layer and the dense layer.
Applicants argue it can be seen that the dense layer is denser than the support layer according to FIG. 1 (P11/¶1). The specification does not describe the dense layer as denser than the support layer. FIG. 1 does not illustrate that the dense layer is denser than the support layer. The support layer appears to have fewer pores and/or less open area than the dense layer because the support layer includes thicker fibers. The support layer having fewer pores and/or less open area would indicate the support layer being denser than the dense layer. Therefore, FIG. 1 does not show the dense layer is denser than the support layer.
Applicants argue "[h]igh-strength micro-turbulence” is a common term in the field of papermaking (P11/¶5). A search for the term "high-strength micro-turbulence" in the patent literature returns 26 references. Paper-making is classified in the CPC class D21, which contains 561,615 references. 0.002 % (i.e. 9 references) of paper-making references use the term "high-strength micro-turbulence." The instant application is also drawn to battery separators. Battery separators are classified in the CPC subgroups H01M50/40 to H01M50/497, which contain 115,416 references. 0.002% (i.e., 2 references) of battery separator patent references use the term "high-strength micro-turbulence." Therefore, "[h]igh-strength micro-turbulence” is not a common term in the field of papermaking or battery separators.
Applicants argue the limitations as "the superfine main fibers have a fiber diameter of 1–3 µm; the superfine main fibers have a fiber length of 2–4 mm" are not recited in claims 15-17 of the reference application (P15/¶4). Claim 24 of the reference application recites the limitations "the superfine main fibers have a fiber diameter of 0.1–3 µm; the superfine main fibers have a fiber length of 1–6 mm." Claim 24 recite overlapping ranges for both the fiber diameter and fiber length of the superfine main fibers. It would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Applicant's arguments with respect to Hao have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 2016/0049627 A1) discloses preparing a lithium ion battery separator substrate comprising a support layer in a range of 60–95 wt% based on the total basis weight of the separator substrate and a dense layer in a range of 5–40 wt% based on the total basis weight of the separator substrate (TABLE 3, [0066]; TABLE 6, [0070]); wherein, in weight percent, the support layer consists of 30–65 wt% of superfine main fibers, 30–65 wt% of thermoplastic bonded fibers and 5–30 wt% of first nanofibers; the dense layer consists of second nanofibers (TABLE 1, [0044]; TABLE 5, [0069]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725